                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DONNA EMLEY,                                     )
DENNIS EMLEY,                                    )
                                                 )
                           Plaintiffs,           )
                                                 )
                      v.                         )    No. 1:17-cv-02350-SEB-TAB
                                                 )
WAL-MART STORES, INC.,                           )
L.N.K. INTERNATIONAL, INC.,                      )
L. PERRIGO COMPANY,                              )
                                                 )
                           Defendants.           )

     SCHEDULING ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS

       This matter arises from Plaintiff Donna Emley’s injuries allegedly resulting from

her ingestion of Equate acetaminophen, manufactured by Defendants L. Perrigo

Company (“Perrigo”) and L.N.K. International (“L.N.K.”) and sold by Defendant Wal-

Mart Stores, Inc. (“Wal-Mart”). At the forefront of the parties’ dispute is whether

Defendants should have included a skin reaction warning on the labeling of their

acetaminophen products pursuant to state products liability laws. On June 27, 2019, we

denied Defendants’ motions for summary judgment on the basis of preemption, rejecting

Defendants’ averments that they were “impossibly preempted” by federal law from

complying with state law labeling requirements prior to the issuance of FDA guidance in

November 2014 (the “Guidance”). 1 [Dkt. 199]. The factual question persists as to


1
 The Guidance stated that the FDA “does not intend to object to the marketing of products
containing the following warning language:”
       Allergy alert: Acetaminophen may cause severe skin reactions. Symptoms may include:
                                             1
whether it was reasonable for defendants to omit the skin reaction warning from their

products’ labels.

       On January 17, 2020, Plaintiffs Donna and Dennis Emley filed their Motion for

Sanctions against Defendant Perrigo “based upon Perrigo’s substantial and prejudicial

abuse of discovery[.]” [Dkt. 327]. Plaintiffs’ motion, in short, details the following

chronology of alleged discovery transgressions.

       On April 25, 2018, Plaintiffs received Perrigo’s responses to Plaintiffs’ first

requests for production, in which they sought all documents (including e-mails) reflecting

any communications within Perrigo, or between Perrigo and others, relevant to Perrigo’s

decision to change its acetaminophen label to include the disputed skin reaction warning.

Perrigo produced no emails responsive to Plaintiffs’ request. Claiming to have found this

“highly unusual,” Plaintiffs sent a Rule 37-1 letter requesting supplemental responses. In

response, Perrigo confirmed that it had previously produced all relevant documents.

       On July 9, 2018, Defendant Wal-Mart produced numerous e-mails regarding the

modification of the Equate acetaminophen label. Many of these emails included Perrigo

employees, yet, according to Plaintiffs, Perrigo itself had not disclosed them as requested.

Counsel for Perrigo indicated that the nondisclosure was inadvertent, assuring Plaintiffs

that an exhaustive search would be conducted to ensure that all relevant communications




       • Skin reddening
       • Blisters
       • Rash
       If a skin reaction occurs, stop use and seek medical help right away.
                                                2
were disclosed. The parties thereafter resolved this issue among themselves and moved

on with the litigation.

       However, in or around October 2019, Plaintiffs’ counsel, while reviewing

discovery documents received in a separate matter involving similar facts but different

manufacturers, located two additional e-mails on which Perrigo employees’ names were

included. The e-mails were dated as received in August 2013, which, from Plaintiffs’

perspectives, establishes that the FDA extended an opportunity to Perrigo to participate in

a coordinated voluntary label change process to include the skin reaction warning.

According to Plaintiffs, these emails directly undercut the preemption defense pursued by

Perrigo throughout this litigation—namely, that Perrigo could not legally have altered its

label prior to the FDA’s Guidance issued in 2014. This defense has been included in

Perrigo’s summary judgment motion, its petition to certify our summary judgment order

for interlocutory appeal, and its pending motion to reconsider our order denying

certification. Plaintiffs also assert that the recently discovered emails undermine Perrigo’s

factual defense that it reasonably feared FDA’s enforcement action against it if it

voluntarily changed its acetaminophen label.

       Plaintiffs believe these e-mails were intentionally concealed by Perrigo because

they would be detrimental to both Perrigo’s factual and legal defenses. Compounding

Plaintiffs’ concerns is the deposition testimony of Perrigo’s corporate representative,

Valerie Gallagher, who, despite her name appearing on the newly discovered emails, has

testified that Perrigo could not have voluntarily changed its product’s label prior to the

issuance of the FDA Guidance in 2014. Plaintiffs’ concerns extend to include the opinion

                                              3
of one of Perrigo’s regulatory compliance experts, Dr. Andrea Leonard-Segal, whose

analysis apparently relied on Ms. Gallagher’s deposition testimony as well as the

purported nonexistence of any notice from the FDA that voluntary changes would be

permitted prior to its 2014 Guidance.

       We are informed that the parties have met and conferred on this issue on multiple

occasions, including with the assistance of Magistrate Judge Baker on January 13, 2020,

but have been unable to reach a resolution that is satisfactory to all parties. According to

Plaintiffs, Perrigo has acknowledged that “the subject e-mails should have been located

through the agreed upon ESI [electronically stored information] search, and also that the

e-mails are discoverable and highly relevant to their defenses.” Plaintiffs also note that

the emails should have been retained pursuant to Perrigo’s own retention policy; in fact,

other emails from the relevant timeframe were produced.

       Plaintiffs request that the Court impose “the most severe sanctions,” including

entry of a default judgment against Perrigo or an order striking Perrigo’s answer.

Alternatively, Plaintiffs request the following: that Valerie Gallagher be produced in the

capacity of Perrigo’s corporate representative for a second deposition; the Perrigo

representatives whose names appear on the subject e-mails conduct a thorough search of

all their e-mail programs (past and present) in an effort to locate any and all additional

relevant e-mails, including the subject e-mails and responses thereto, and produce all e-

mails uncovered through this renewed search to Plaintiffs (and certify under oath that the

search has been completed and detail the actions taken to effectuate the search); Dr.

Andrea Leonard-Segal be excluded from testifying as an expert in this; Perrigo pay all

                                              4
costs and fees incurred by Plaintiffs due to its concealment of the emails (including those

incurred in preparing for Ms. Gallagher and Dr. Leonard-Segal’s depositions); and a

spoliation charge be given to the jury at trial. Plaintiffs have expressly stated that they

prefer that their Motion for Sanctions not interfere with or require a postponement of the

upcoming March 2, 2020 trial, asking that we “reserve ruling on any issues that would

delay the trial of the case.”

       In light of the apparent materiality of the allegedly concealed (or at least not

disclosed) e-mails and the time exigencies associated with the upcoming trial, the Court

hereby imposes the following schedule:

   1) Valerie Gallagher shall be produced to testify in her capacity as corporate
      representative for Perrigo for a second supplemental deposition at the earliest
      feasible date prior to the February 18, 2020 final pretrial conference.

   2) No later than February 1, 2020, Valerie Gallagher, AJ Shannon, David Mason,
      Heidi Horn, and Devon Morgan shall undertake another search of their e-mail
      programs (past and present) to locate all relevant e-mails, including the recently
      uncovered e-mails and responses thereto, and shall immediately produce to
      Plaintiffs all e-mails located, certifying under oath by affidavit the actions taken to
      conduct the search and that their search has been completed.

   3) When and as Perrigo produces any newly discovered e-mails to Plaintiffs, it shall
      provide such e-mails, in addition those underlying Plaintiffs’ Motion for
      Sanctions, to its expert, Dr. Leonard-Segal, to allow her to amend her expert report
      in light of the new materials.




                                               5
       Plaintiff’s Motion for Sanctions [Dkt. 327] in all other respects is stayed pending

completion of the trial, except for the requests that Perrigo’s answer be stricken or a

default judgment entered against Perrigo, which we deny.

       IT IS SO ORDERED.


      Date:         1/24/2020                      _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana

Distribution:

Richard M. Barnes
GOODELL, DEVRIES, LEECH & DANN, LLP
rmb@gdldlaw.com

Bonnie J. Beavan
GOODELL DEVRIES LEECH & DANN LLP
bjb@gdldlaw.com

Nicholas Gene Brunette
REMINGER CO. LPA (Indianapolis)
nbrunette@reminger.com

Charles Andrew Childers
CHILDERS, SCHLUETER & SMITH, LLC
achilders@cssfirm.com

Brett T. Clayton
REMINGER CO. LPA (Indianapolis)
bclayton@reminger.com

Neil Edwards
CHILDERS, SCHLUETER & SMITH, LLC
nedwards@cssfirm.com

Jeff S. Gibson
WAGNER REESE, LLP
jgibson@wagnerreese.com

                                              6
Sean L. Gugerty
GOODELL DEVRIES LEECH & DANN LLP
sgugerty@gdldlaw.com

Katherine M. Haire
REMINGER CO. LPA (Indianapolis)
khaire@reminger.com

Logan C. Hughes
REMINGER CO., LPA - College Park
lhughes@reminger.com

Haley Johnston
FROST BROWN TODD LLC (Indianapolis)
hjohnston@fbtlaw.com

Matthew Reed King
FROST BROWN TODD LLC (Indianapolis)
mking@imminet.com

Jonathan Andrew Knoll
COHEN & MALAD LLP
jknoll@cohenandmalad.com

Gregory L. Laker
COHEN & MALAD LLP
glaker@cohenandmalad.com

Mary Nold Larimore
ICE MILLER LLP (Indianapolis)
larimore@icemiller.com

Shevon Rockett
GOODELL DEVRIES LEECH & DANN, LLP
srockett@gdldlaw.com

Kevin C. Schiferl
FROST BROWN TODD LLC (Indianapolis)
kschiferl@fbtlaw.com




                                   7
